DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 April 2021 (hereafter the “4/12 Reply)  has been entered.
Claims 58, 66, 69-71, 75-76 and 87-92 have been canceled.  
Claims 55, 56, 61, 62, 65, 72-73, 77-81, 83-84 and 86 remain pending.

Claim Objections – Withdrawn
In light of amendment to Claim 86, the previous objection thereof has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of its cancellation, the previous rejection of Claim 85 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 79 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 79 recites the limitation "the at least one aqueous fluid in oil droplet" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that Claim 72, from which Claim 79 depends, was amended to recite “aqueous droplets in oil” instead of “aqueous fluid in oil droplet". 

Claim Rejections - 35 USC § 103 – Withdrawn and New
The previous rejection of Claims 55, 56, 61, 62, 65, 66, 69-71, 78, 79, and 91 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. ‘117 has been withdrawn.
The previous rejection of Claims 72, 73, 77, and 92 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. ‘117 in view of Griffiths et al. has been withdrawn.
The previous rejection of Claims 80, 81, 83, 84, 86, and 88-90 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. ‘117 and Church et al. ‘535 has been withdrawn.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 55, 56, 61, 62 65, 80, 81, 83, 84 and 86, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. (US 2013/0274117 A1, which was previously cited as “Church et al. ‘117”) in view of Hindson et al. (US 2011/0159499 A1; published 30 June 2011, effectively filed at least as of 25 November 2010; as cited in IDS filed 15 April 2021).  
This rejection has not been previously presented.
As an initial matter, it is noted that both documents relate to the performance of reverse transcription PCR (see e.g. pg 7, ¶0057 of Church et al. and pg 10, ¶0096 and pg 19, ¶0166 of Hindson et al.) in droplets as a common field of endeavor.  
Also, it is noted that independent Claim 55 has been amended to recite the term “universal priming site”, which is not expressly defined in the instant application as filed.  However, the instant specification states “a universal priming site (for subsequent amplification, capture, or sequencing)” (see pg 18, ¶0246 of instant application published as US 0289670 A1; and pg 47, last ¶ in substitute specification filed 27 June 2016).  Thus the broadest reasonable interpretation of the term includes a site for “amplification” or “capture” or “sequencing” or
Moreover, it is noted that both Claim 55 and Claim 80 present four steps of  i) “forming”; ii) “hybridizing”; iii) “releasing”; and iv) “amplifying” that correspond to the four steps in independent Claim 55.  Additionally, the recitation of “a sequence specific region” in the step of “forming” in Claim 80 corresponds to the recitation of “a poly(dT) sequence” in the same step of Claim 55.  
Regarding Claim 55, Church et al. teach a method for barcoding RNA from a single cell (see e.g. ¶0008), the method comprising:
forming a plurality of aqueous droplets in oil, each droplet comprising a plurality of different RNA molecules from a single cell, and a plurality of nucleic acid constructs not attached to microbeads, wherein each of the nucleic acid constructs comprises a i) a universal priming site (see e.g. “Sequencing primer” in Figure 5A and on pg 2, ¶0018, describing insertion of an RCA (rolling circle amplification) product into a liposome or emulsion); ii) a barcode, wherein the barcodes differ between the droplets (e.g. introducing a large amount of a unique barcode into each individual cell to allow for subsequent transcriptome targeting; e.g. ¶¶0009 and 0010; e.g. each barcoded liposome or emulsion can be fused with one cell in emulsion; e.g. ¶0018 and Figure 5); and iii) a poly(dT) sequence (see e.g. “Annealing primer” in ¶0031 and Figure 5A);
hybridizing at least one nucleic acid construct to at least one RNA molecule in at least one of the droplets to form a hybridized nucleic acid construct that is not attached to a microbead (e.g. annealing of the barcode primer to a nucleic acid of interest upon cell lysis; e.g. ¶0029; e.g. the annealing primer anneals to the target nucleic acids in each 
extending the at least one hybridized nucleic acid construct that is not attached to the microbead to form an extension product that is not attached to a microbead (e.g. reverse transcription is performed to append a barcode to the cell RNA target sequences; e.g. ¶0029); and
amplifying the extension product using the universal priming site (see e.g. PCR amplification follows cDNA synthesis; e.g. ¶0030).
Regarding Claims 56 and 81, Church et al. teach their method where the barcode is the same for all the nucleic acid constructs in the same aqueous droplet in oil (e.g. ¶¶0008 and 0029).
Regarding Claims 61 and 83, Church et al. teach their method further comprising releasing the at least one extended nucleic acid construct from the at least one aqueous droplet in oil (e.g. barcoded DNA is “recovered and processed”; see ¶0030, which implicitly teaches release from the partition).
Regarding Claims 62 and 84, Church et al. teach their method wherein the method further comprises sequencing an amplified product (see e.g. high throughput sequencing such as with the lllumina platform at ¶¶0030 as well as 0009 and 0058).
Regarding Claim 65, Church et al. teach their method wherein the forming step further comprises merging aqueous droplets each comprising a plurality of the RNA molecules with 
Regarding Claim 78, Church et al. teach their method wherein the at least one extended nucleic acid construct is at least one barcoded cDNA sequence (e.g. reverse transcription, which produces cDNA, appends a barcode to the cell RNA target; e.g. ¶0029).
Although Church et al. teach all of the limitations of Claims 55, 56, 61, 62 and 65, they are not exemplified as a single embodiment (i.e., the entire process of single cell analysis is not exemplified using a non-bead-based barcoded oligonucleotide amplification method).  However, Church et al. do teach a non-bead-based method for producing a plurality of uniquely barcoded oligonucleotide constructs for single cell analysis, which is rolling circle amplification (RCA), see e.g. ¶0018 and Figure 5).  In other words, Church et al. teach two alternative methods for producing a plurality of uniquely barcoded oligonucleotide constructs.  
Additionally, Church et al. teach that the barcoded oligonucleotides produced using the non-bead-based RCA method can be used as described in the bead-based approach of single cell analysis (see e.g. ¶0102).  More specifically, they teach 
“[l]iposomes containing bar-coded oligonucleotides were then fused to cells, allowing the annealing primer to anneal to the target nucleic acid of interest in each cell, as described in the bead-based approach” (emphasis added).
Stated differently, and following introduction of the (non-bead bound) barcode oligonucleotides into a single cell emulsion (which corresponds to the step of “forming” in Claim 55), at least the step of “allowing the annealing primer to anneal to the target nucleic to the step of “hybridizing” in Claim 55) occurs “as described in the bead based approach”.  
However, Church et al. do not expressly teach using the hybridized (non-bead bound) barcode oligonucleotides to perform subsequent steps (such as the “extending” and “amplifying” described above) as performed with bead bound oligonucleotides.  
Hindson et al. teach performing a reverse transcription PCR reaction in aqueous droplets in oil (see e.g. pg 19, ¶0166) and “performing a PCR reaction without solid-state beads” (see e.g. pg 19, ¶0167).  They further teach with respect to RNA from a cell, using droplets that “do not comprise beads, polymer beads, or magnetic beads” (see pg 16, ¶0142) as well as amplification that “does not occur on a bead” (see e.g. pg 22, ¶0190).  
Regarding Claims 55, 56, 61, 62 and 65, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the bead-based single cell barcoding method of Church et al. by using the barcode construct library of oligonucleotides produced via rolling circle amplification (which is not bead based) for hybridization to target mRNAs (as taught by Church et al.) followed by extending the hybridized oligonucleotides via reverse transcription followed by amplification, as taught by Church et al. (with respect to bead bound oligonucleotides) and as taught by Hindson et al. using bead-free droplets, with a reasonable expectation of successfully performing the method of Church et al. in the absence of bead bound oligonucleotides, without any surprising or unexpected results.  
Rationales for the above modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield 
As for independent Claim 80 and dependent Claims 81, 83, 84 and 86, the teachings of Church et al. regarding Claim 55 as described above, along with the similarities between it and Claim 80, are re-emphasized.  
Additionally regarding Claim 80, and the recitation of “a sequence specific region” therein, Church et al. teach the use of “an annealing primer region, which has a sequence complementary to the target nucleic acid sequence or sequences of interest” (see pg 3, ¶0025).  They also teach 
“annealing primers targeting different nucleic acids of interest have particular use in immune cell applications. In one embodiment, specific sets of targeting oligonucleotides complementary to the heavy and light chains of the B cell antibody coding gene or its RNA are used to capture the pairing of each unique single cells heavy and light chains that define each specific antibody. In another embodiment, sequences encoding T cell receptor components may be targeted” (emphasis added; see pg 4, ¶0033).
And they further teach “annealing primers are selected for analyzing small nucleotide polymorphisms (SNPs), and for long range haplotyping” (see pg 4, ¶0034).  
These teachings regarding the annealing of primers to specific sequences of a target polynucleotide sequence (including specific RNA sequences of a heavy or light chain of a B cell 
Regarding Claim 86, Church et al. teach their method wherein each aqueous droplet is an aqueous droplet surrounded by oil which is an immiscible fluid (e.g. ¶0027 and Figure 2B) and wherein the forming step further comprises merging aqueous droplets each comprising a plurality of the RNA molecules with aqueous droplets each comprising a plurality of the nucleic acid constructs (e.g. ¶¶0015 and 0027; and Figure 2A).
Regarding Claims 80, 81, 83, 84 and 86, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the bead-based single cell barcoding method of Church et al. by using an annealing primer that hybridizes to a specific sequence of a B cell heavy or light chain RNA in barcode construct library of oligonucleotides produced via rolling circle amplification (which is not bead based) for hybridization to target B cell mRNAs (as taught by Church et al.) followed by using extending the hybridized oligonucleotides via reverse transcription followed by amplification, as taught by Church et al. with respect to bead bound oligonucleotides and as taught by Hindson et al. using bead-free droplets, with a reasonable expectation of successfully performing the method of Church et al. in the absence of bead bound oligonucleotides, without any surprising or unexpected results.  
Rationales for the above modification are provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (bead-free reaction of Hindson et al.) for another (bead containing reaction of Church et al.) to obtain predictable .  

Claims 72, 73 and 78-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. and Hindson et al. (both as cited above) as applied to Claims 55, 56, 61, 62, 65, 80, 81, 83, 84 and 86, and further in view of Shoemaker et al. (US 2012/0171667 A1; published 5 July 2012, effectively filed at least as of 14 June 2007; as cited in IDS filed 15 April 2021).  
This rejection has not been previously presented.
As an initial matter, it is noted that all three documents relate to the performance of reverse transcription PCR in relation to droplets as a common field of endeavor.  
Also, it is noted that independent Claim 72 has been amended to recite the term “universal priming site”, which is interpreted as explained above with respect to Claim 55. 
Moreover, it is noted that both Claim 55 and Claim 72 present four steps of  i) “forming”; ii) “hybridizing”; iii) “releasing”; and iv) “amplifying” that correspond to the four steps in independent Claim 55.  Additionally, the recitation of “a random hexamer” in the step of “forming” in Claim 72 corresponds to the recitation of “a poly(dT) sequence” in the same step of Claim 55.  
The teachings of Church et al. and Hindson et al. have been explained above.  
More specifically, the teachings of Church et al. regarding different barcodes (see discussion with respect to Claim 55 in the above rejection) also apply to Claim 73
Regarding Claim 78, Church et al. teach their method wherein the at least one extended nucleic acid construct is at least one barcoded cDNA sequence (e.g. reverse transcription, which produces cDNA, appends a barcode to the cell RNA target; e.g. ¶0029).
Regarding Claim 79, Church teaches a non-bead-based method for producing a plurality of a uniquely barcoded oligonucleotide followed by fusion with a cell in emulsion for annealing to the target nucleic acid of interest followed by fluorescence based detection before subsequent sequencing, which would include strand extension, (see ¶0018 and Figure 5 as well as pg 11, Example 6).  
Church et al. and Hindson et al. do not teach use of a random hexamer to anneal a primer to an RNA target.  
Shoemaker et al. teach reverse transcription to obtain first strand cDNAs using random hexamers (see pg 30, ¶0324).  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the bead-based single cell barcoding method of Church et al. and Hindson et al. (as described above) to using an annealing primer that hybridizes by use of a random hexamer (as taught by Shoemaker et al.) with a reasonable expectation of successfully expanding the method beyond the use of poly(dT) and specific sequences to produce additional cDNA strands, without surprising or unexpected results.  
Rationales for the above modification is provided by the skilled person’s recognition of the change as simple substitution of one known element (annealing with random hexamers of Shoemaker et al.) for another (annealing primers of Church et al.) to obtain predictable results; .  

Claim 77 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Church et al. and Hindson et al. and Shoemaker et al. (all as cited above) as applied to Claims 72, 73 and 78-79, and further in view of Nolan (US 10144950 B2; published 4 December 2018, effectively filed at least as of 31 January 2012; as cited in IDS filed 15 April 2021).  
This rejection has not been previously presented.
As an initial matter, it is noted that the subject matter of Claim 77 is not adequately supported by either 61/444,612 filed 18 February 2011 or 61/476,714, filed 18 April 2011, to which the instant application claims priority.  More specifically, neither provisional US application provides literal or descriptive support for the production of “nucleic acid constructs” (of independent Claim 72) by “ligation of a first barcode sequence with a second barcode sequence”.  Thus the effective filing date for Claim 77 is 15 February 2012.  
Additionally, the broadest reasonable interpretation of Claim 77 in light of the specification only requires the “ligation” of two polynucleotides to form “each nucleic construct” of Claim 72 where each polynucleotide contains a “barcode sequence”.  Stated differently, Claim 77 does not require embodiments to include the recited “ligation” event to form “a barcode sequence” as recited in Claim 72 because the broadest reasonable interpretation of Claim 77 includes embodiments wherein “a barcode sequence” is either “a first barcode sequence” or
Moreover, it is noted that like the first three documents, Nolan teaches the labeling of a target mRNA by use of an antisense DNA sequence (see e.g. col. 20, lines 16-25) as a common field of endeavor.  
The teachings of Church et al. and Hindson et al. and Stapleton et al. have been explained above.  
They do not teach generation of a primer oligonucleotide via ligation of a first barcode sequence with a second barcode sequence. 
Nolan teaches a Unique Binding Agent (UBA) as including molecules that bind a target mRNA (see col. 17, lines 17-27) and teaches that “the UBA is a nucleic acid sequence, e.g. an antisense DNA for a target mRNA” (see col. 20, lines 16-25).  They further teach “binding to the targets a plurality of tags, wherein a tag comprises a code that represents a) the target identity and b) the identity of the cell” (see col. 1, lines 57-61).  They also teach a tag with a UBA and linking of that tag with one or more tags in an ESB and/or an APS (see e.g. col. 2, lines 31-55).  Moreover, each of a UAB, ESB, and APS may be a nucleic acid and maybe ligated to each other (see col. 5, lines 1-2 and 13-14).
It would have been prima facie
Rationales for the above modification is provided by the skilled person’s recognition of the change as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element (two tag codes ligated together as part of an oligonucleotide that hybridizes to mRNA of Nolan) for another (primer oligonucleotides of Church et al. and Hindson et al. and Stapleton et al.) to obtain predictable results.  

Response to Arguments
Applicant's arguments in the 4/12 Reply have been fully considered with the totality of evidence on the record as they pertain to the above rejections.  They are not persuasive. 
On pages 6-8 of the Reply, and regarding the previous rejections based on 35 U.S.C 103(a), Applicant first argues that “none of the asserted references teaches or suggest a bead-free barcode construct that includes a universal priming site” (see pg 7).  This is not persuasive because as explained in the first statement of rejection above, those allegedly missing teachings are provided by Church et al. and Hindson et al. 
Applicant next argues alleged deficiencies in the teachings of Church et al., especially in a “bead free” context (see pgs 7-8), which are not persuasive because they are addressed by the teachings of Church et al. and Hindson et al. as explained in the first statement of rejection above.  More specifically, Hindson et al. teach reverse transcription and PCR amplification in a “bead free” context.  
Applicant’s additional arguments regarding prior art by Griffiths et al. and Church ‘535 (on pg 8) are not persuasive because they are not relevant to the rejections above.  
In light of the foregoing, the arguments are not persuasive.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635